Case 3:17-cv-01124-MMA-WVG Document 97-13 Filed 08/05/19 PageID.1877 Page 1 of 4




                                  EXHIBIT 9
Case 3:17-cv-01124-MMA-WVG Document 97-13 Filed 08/05/19 PageID.1878 Page 2 of 4



                                                                      ixy
                 DECLARATION OF AMERlCOMMERCE.4Mf.CUSTODIAN OF
                                                     RECORDS

       J
                  I.    OftAc                                   . declare as follows:
       4
                  1.     I am a duly authorized custodian of records for or am^erwise
       5
            qualified as a result of my employment with Americommerce,®OP.(located at 350
       6
            Pine Street. Suite 1650, Beaumont, TX 77701)to make this declaration. In thatIXC
        7
            capacity, 1 have knowledge of the record-keeping systems of Americommerce,\®Aff'
        8
            and the procedures under which the records were created. 1 have knowledge of the
        9
            facts set forth herein and could and would testify to those tacts fully and truthfully
       10
            if called and sworn as a witness. I am authorized to make this declaration.
       11
                  2      1 herebv certify that the records producedat
                                                                    by Americommerce,«4/kP. in
       12
            response to the subpoena served on Americommerce,         by La Jolla Spa MD,Inc.
       13
            dated April 1, 2019 are true and accurate copies of Americommerce,iMI^'s records
       14
            that are responsive to the subpoena. These records were made at or near the time
       15
            by, or from information transmitted by, a person with knowledge ofthe matters
       16
            contained in the record. The records are and were kept in the course of
                              (JLC
       17
            Americommerce,                 regularly conducted business activity and are relied upon
       18                            LU-

            by Americommerce,         in the performance of its business functions.
       19
            Additionally, the records were made as a regular practice of the regularly conducted
       20
            activity.
       21
                 I declare under penalty of perjury under the laws ot the United States of
       22
            America that the foregoing is true and correct and that this declaration is executed
       23
            at Beaumont, Texas on April             , 2019.
       24

       25

       26

       27

       28
  Case 3:17-cv-01124-MMA-WVG Document 97-13 Filed 08/05/19 PageID.1879 Page 3 of 4

    #158051 Stopped pending deletion - vitaphenol - Cancellation

Submitted                   Received via       Requester
May 16, 2017, 10:48 AM      Mail               J Davis <j_davis@epiinc.com>

Status    Type    Due date          Priority    Group    Assignee
Closed    Task    June 11, 2017     Normal      IT       Systems Operations

Workflow Step Internal Status Accounting Issue Type Client Type Survey Sent
Complete          In Support    Cancellations            Customer      Yes
Total time spent (sec) Time spent last update (sec) Cancellation Issue Type
1321                     46                         Business Reasons


J Davis May 16, 2017, 10:48 AM
Owner: Jennifer Davis
Company Name: EPI Marketing Services
Email: j_davis@epiinc.com
Stores to Cancel: Vitaphenol (vitaphenol.americommerce.com)
Effective: 5/16/2017
Reason: Site is no longer in use

User Info: acsupport:2

Placeholder Sales #1 May 16, 2017, 10:53 AM                                                           Internal note
cancel them

Accounting May 26, 2017, 5:45 PM
Accounting has completed processing your cancellation request. I’ve assigned this to have your store(s) shut off
and later deleted.
If you need to make your store(s) inaccessible before such time, do one of the following:

   1. Log into your administration console.
      Navigate to Themes.
      Click on New at the top right.
      Click on page 4 and click the Under Construction theme (3rd row, far right).
      Click install.
      Activate on the store(s) you want to make inaccessible.
      You can modify the theme to change wording and look.

   2. You can point web traffic to a new host or different resource of your choosing so that web traffic no longer
      goes to your Spark Pay online store.

Systems Operations June 1, 2017, 12:42 PM
I've stopped the Spark Pay online store site http://vitaphenol.americommerce.com as part of the site cancellation
process. The site will remain stopped for approximately 10 days and then will be deleted on Sunday, June 11,
2017. Once two weeks have past the date the site is deleted which would be Sunday, June 25, 2017 it cannot be
recreated from backups. Should you change course and reverse the cancellation a reinstatement fee of $0 will be
assessed if this occurs before the site is deleted on Sunday, June 11, 2017. A reinstatement fee of $150 will be
assessed if the request to reverse the cancellation occurs after the site is deleted up to the point in which it
cannot be recreated from backups.

To reverse the cancellation either respond to this task ticket or call accounting at 800-936-9006 option 5 and
reference this ticket number.
 Case 3:17-cv-01124-MMA-WVG Document 97-13 Filed 08/05/19 PageID.1880 Page 4 of 4
If you want the site deleted before Sunday, June 11, 2017 please let us know here in the ticket. The two week
reinstatement window would begin at the time the site is deleted.

                                         Support Software by Zendesk
